IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-11175
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

MARK LAURENCE WEBER,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:01-CR-46-1-A
                         --------------------
                            April 25, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Mark Laurence Weber appeals his sentence for conspiracy

to commit mail fraud in violation of 18 U.S.C. §§ 371 and 1341.

Weber argues that the district court erred when it denied him a

three level acceptance of responsibility decrease pursuant to

United States Sentencing Guideline § 3E1.1 since he entered a

timely guilty plea and satisfied the obligations of § 3E1.1.




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 01-11175
                                      -2-

            The district court denied the § 3E1.1 decrease, stating

that it was very disturbed by Weber’s admission that he ignored a

court   order    to    pay   a   small    portion      of   the    expenses     of

representation by the Federal Public Defender’s office.                        The

district    court     specifically    found     that   Weber’s     behavior    was

contentious     and    inconsistent      with    the   clear      acceptance    of

responsibility contemplated in § 3E1.l.

            Because the district court’s denial of the § 3E1.1

decrease is supported by the factual credibility assessment of the

court, based on Weber’s testimony at the sentencing hearing, it

cannot be considered clearly erroneous.                See United States v.

Thomas, 870 F.2d 174, 176 (1989).               Therefore, the sentence is

AFFIRMED.